Citation Nr: 1724240	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  12-35 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, major depressive disorder, psychotic disorder, dissociate disorder, anxiety with headaches, schizophrenia affective disorder, major pain and migraines, and PTSD with restlessness and suicide attempt.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Jeffrey E. Marion, Attorney


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 2000 to May 2000 and from February 2003 to September 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont. 

This case was previously remanded by the Board in November 2015 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the November 2015 remand, the Board instructed the RO to obtain a VA examination and opinion to determine the Veteran's current psychiatric diagnosis and its etiology.  This examination took place in June 2016.  However, the June 2016 VA examiner did not provide a rationale for her conclusion that the Veteran's unspecified psychotic disorder was not incurred in or caused by the treatment received on March and April 2003, and/or February 2004 during service.  Moreover, the examiner did not provide a rationale for her conclusion that the Veteran's current unspecified psychotic disorder diagnosis did not have its onset during her periods of service from January 2000 to May 2000 or from February 2003 to September 2004, and that it did not aggravate a previously incurred diagnosis, beyond natural progression during those periods.  

In this case, a psychiatric disability was not "noted" upon entry into active duty service.  As such, the presumption of soundness attaches and the burden falls upon VA to rebut the presumption of soundness by showing clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation.  While the Veteran was afforded a VA mental disorders examination in June 2016, there is no etiology opinion specifically addressing the questions of whether the Veteran's acquired psychiatric disability clearly and unmistakably preexisted service and, if so, whether the preexisting acquired psychiatric disability was clearly and unmistakably not aggravated by the Veteran's military service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  In short, the Board deems the June 2016 examination deficient, and that another VA examination is necessary.  

On remand, the Veteran should be afforded a new VA psychiatric examination, to determine her current psychiatric diagnosis and its etiology.  

As stated in the prior remand, a decision on the issue of entitlement to TDIU is deferred pending resolution of the Veteran's acquired psychiatric disorder claim as such claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran scheduled for a VA psychiatric examination to determine her current psychiatric diagnosis and its etiology.  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current psychiatric diagnosis had onset during her periods of service from January 5, 2000 to May 16, 2000 and from February 2003 to September 2004, or was aggravated beyond natural progression during those periods.  

The examiner should consider, and comment upon as necessary, the following:

(a)  Military sick slips, dated in March 2003, April 2003, and February 2004 and indicating potential diagnosis for anxiety and depression and a prescription of medication for such.

(b)  Post-service private records from Santa Rosa Memorial Hospital and VA inpatient records, dated in October and November 2005 respectively, showing, among other things diagnoses of major depression, dissociative disorder not otherwise specified, and severe injuries and lacerations about the Veteran's head as the result of a fall down a cliff.

(c)  Post-service private examination reports prepared by Dr. R. L. in July 2007 and March 2008 which show a diagnosis of psychosis not otherwise specified, possible schizoaffective disorder, recent depressed with suicidality, and possible traumatic brain injury.

(d)  Outpatient records from the White River Junction VA Medical Center (VAMC) and the Bedford, Massachusetts VAMC dated from May 2007 to November 2010, showing varying diagnoses of and treatment for psychosis, PTSD, mood disorder not otherwise specified, adjustment disorder with mixed disturbance of mood and conduct, and borderline personality disorder.  (Particular attention should be paid to statements from the Veteran that her PTSD is related to incidents in the military where she witnessed "upper levels mistreating others.")

(e)  A report of VA examination in June 2012 reflecting a sole diagnosis of bipolar disorder and an opinion that the mood disorder preexisted service and was not aggravated therein.

(f)  Examination results from December 2014 at the Brockton, Massachusetts VAMC that indicated possible hemosiderin deposition suggestive of trauma to her frontal lobe.

(g)  A statement dated in August 2010 in which the Veteran stated that she has had PTSD, bipolar disorder and major depression since 2005.

(h)  Statements from the Veteran's mother, father, uncle and aunt in which they all assert that the Veteran's depression and emotional detachment was markedly different after returning from Iraq in August 2004 and deteriorated after that point.  

The rationale for all opinions offered should be provided. 

2.  After completing the above, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




